Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						DETAILED ATION
	This is a response to the applicant’s communication filed 03/11/2022. In view of the communication, claims 1-6, 10 and 22-30 are pending and indicated allowable. However, the drawing objection is retained. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 was filed after the mailing date of the Ex Quayle on 01/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
						Drawings
The drawings maintain objected to under 37 CFR 1.83(a) because they fail to show method steps of 
	“forming a device layer on a first side of a semiconductor substrate”; 	
	“forming a through-silicon-via (TSV) passing through the semiconductor substrate”; and 
	“depositing a first portion and a second portion of an antenna structure onto a second side of the substrate opposite the first side of the substrate, wherein the TSV joins to the first portion of the antenna structure” in claim 1.
	(It is noted that the drawings, Fig. 8, show only two method steps “deposit a first portion and a second portion of an antenna structure onto a substrate”, and “electrically coupling the first portion of the antenna structure to the second portion of the antenna structure, where the first portion of the antenna structure defines an antenna that is compatible with a first transmission device having a first design; and wherein the first portion of the antenna structure and the second portion of the antenna structure, together, define an antenna that is compatible with a second transmission device”). 
	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
Claims 1-6, 10 and 22-30 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior arts, Cathey (US 2004/0075607) and Margomenos (US 2010/0134376) fail to discloses method steps of “forming a device layer on a first side of a semiconductor substrate", “forming a through-silicon-via (TSV) passing through the semiconductor substrate” and “depositing a first portion and a second portion of an antenna structure onto a second side of the substrate opposite the first side of the substrate, wherein the TSV via joins to the first portion of the antenna structure" as defined in claim 1.
	Claim 5-6, 10 and 22-30 are allowed because they depend on the allowed claim 1.		
						Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.				
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-6pm ET Monday & Thursday &Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

June 15, 2022

	/TRINH V DINH/	for Trinh V Dinh, Patent Examiner of Art Unit 2845